A(} 2-1:`:I{Re\J ||flt)`t .Iudgtnenl in tt (.`t'imlntt| C'.sse |`ut a I’elt_\l (`}t`|`cnsc

 

Slgt'l l
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
UNITED STATES OF AMER|CA .ludgntent in a Criminal Casc
Vl (Fnr tt l’t:tt)¢l ()l`lt:ltrtc} .
5029 PEPPER DR ('““` N°' ’
HUBER HEIGHTS, OH 45424 USM No.
Tamara S. Saclc
|)cl`endanl s .-\tlo_rn: _
'I`I-IE DEFENDANT: LESLEY M. MADEWELL

E{ THE DEFENDANT pleaded ill guilty [:l nolo contendere to count(s) 2
|:l 'I`l{E DEFENI)ANT was f`ound guilty on eount{s)

The defendant is adjudicated guilty ofthese ofl`enses:

'l`_itl_e _& S_eeti_ort N_a_tu_re of()ffensc Ofl`ense l-Im|ed (Tmlnt
. 18 USC 7 & 13 and 'Driving while under suspension 06/'16/20'18 ' 2
oRC 4510.11 `
`I`hc defendant is sentenced as provided in pages 2 through 6 o!`tltisjndgmcnt.
l:| TIIE I)EFENDAN'I` was found not gttilty_on colmt{s) _ _ _
d Count(s) l _ if is l;l are dismissed on the motion oft|te United States,

_ lt is ordered that t|te defendant must notify the United State_s attorney for tl_tis district within 30 days ot` an?' chan te of namc.
rcsldcrtce, _or tnatlm_g address untll all ltt'te§_. restitulton. costs, a_n€[ s§ectal assessrttt:nts lntpo§cd by l|ttsjngt\tcnt are ftt ly pat . ll ordered
to pay reslttutlon. the defendant must notify the court and Unlted tates attorney of`ntatertal changes ttt economtc ctrcutttstances.

I.ast Four Digits of I)ef`endattt`s Soc, See. No.: 9280_ __ 31"13)'19

l)ate o|`[m rositio:t `]tld ment
Del`endant’s Year ofBirllt: 1982 §§ f ¥

  
 

Cit 'and Slate of Del`cndant`s Residcncc: S‘igt_t;ture;t udgel
H BER HEIGHTS, OH _ _ _
` " ` _ _ Sharon L. O\_nngton, Umtcd les N_I§g_ls_trate Jud_gc
N:ttne and Tit|e oi`]udge
.3./9.1/2"7 _

l)tl '

i‘\(`l 21|5| {Re\' l Ii'it\i Judiiinent iii a L`i'iminn| (.`ase for a l*etty t`tt`feriiie
S|ivei .i _ t`t'iminiil Moni:l',iiy |’en'.i|tit~.<
DEFENDANT: LESLEY M. MADEWELL

C`f\SE NUMBER= 03 i 0 6?3?306 CMriscF case No. 3: i 3-P0-00136-3L0
CRIMINAI.. VIONE'|`ARY l’lENALTIES

Judg.nii~iit- -- l’age 2 oi' 5

'l`he defendant must pay the total erilttiltal iitoitelary penalties under the schedule of payments on Siieet ~l.

r\ssessment l"ine l{estittttimi l’roeessinp Ii`ee
'l`(""=\'-»S 5 10.00 5 0.00 3 0.00 $ 0.00
l:] 'l`he determination ofrestitution is deferred until _ _ __ _ . .»’\ii ziriii*iic)'t.’rf .liirfeirit.'iii i`ii ii C`i'i`riii`iiti!' (`ri.\'t’(/\() 245(`} will be

entered after such dcterniinalioii.
l:l `l`|ie defendant must make restitution {inc|uding community restitution) to the following payees iii the amount listed below.

|ftlte defendant iii_akes n partial payiiient. each payee shall receive an approximately proportioned _payniciit._iililess specified
otherwise m the pr_ior_ity_order_ or percentage payment eo|_uiiiii be|ow. [-lowever. pursuant to lS U.S.( . § _`\()(i¢l{i}. all nonfederal
vtetttt'is iiuisl he paid iii |ti|l prior to the Unitet §tatcs receiving payment

 

Nailie of Prwee '[`otal l.nss** Re.s!itlttitilt {)l‘tlel'etl or Pei't‘etitn le
routes s 0_00 s 0.0_0

l:| Restittition amount ordered pursuant lo plea agreement 3

m '[`lie defendant must pay interest on restitution or a line ofitioi'e than SZ`§UU. unless the fine or restitution is paid in full before the
fifteenth day after tlie date ofttie_iudgmeiit` pursuant to |S U.S.C. § 3612((`], :'\|l oftlte payment options on S|ieet 4 may be subject
to penalties for delinquency and det`:iii|t. pursuant to |3 l_.|.S.C`. § _"\t'>l 2(~:;).

ij Tlie court determined that the defendant does not have the ability to pay interest. and it is ordered tliat:

l:l llic interest i'eqitii"ciiicnt is waived for ij fine ij restitiilioii_

[] the interest requirement t`oi' ilie |:l fine ll restitution is modified as follo\\-'s:

* .|tistice for Vietinis of'l`ral`tiel»ting i\et ofltll 5. l’uh, l,. -.\"o, l l'l-lZ. _ _
"‘ l"indings for the total amount of losses arc required under L`liapters l||9i\. l lU. lllli‘\. and 1]3.'\ ol"l`itle lt\’ fur offenses committed on or after
Septembcr 13. 1994_ but before April 23. |‘)‘)f)_

AO 2451 (Rcv. 1 l/l6) Judgmcnt in a Crimiiml Casc for a |’ctty Ot`fcnsc
Sl}cgt 4 - Schcdp_le g_l [:gymen}§

 

ludgment- Page 3 of _6~
DEFENDANT: LESLEY M. MADEWELL
CASE NUMBER: OSlO 6787306 CM/ECF Case NO. 3:18~PO-00136-SLO
SCHEDULE OF PAYMENTS

Having assessed the defendant‘s ability to pay, payment of the total criminal monetary penalties are due as follows:

A Ef Lump sum payment of $ 10-00 dtie immediately. balance due
d not later than 06/14/2019 , or
El in accordance with Cl C, l'_'| D, Cl E, or l`_'l F below); or
Payment to begin immediately (may be combined with l:l C, El D, or El F below); or
C El Payment in equal (e.g., week|y, month|y, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of thisjudgmcnt; or
D El Payment in equal (e.g., weekly, month|y. quarterly) installments of $ _ over a period of
(e.g.. months or years). to commence _ (e.g.. 30 or 60 days) after release from imprisonment to

a term of supervision; or

E Cl Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F E| Special instructions regarding the payment of criminal monetary pcnalties:

Unless t_he court has expressly ordered other\vi_se: if tliisjudgment imposes imprisonment, payment of criminal monetary enalties is
du_e during the period o_ impnsonn_te_iit. A|l criminal monetary penalties, except those payments made through the Federa Burcau of
Prisons` lnmate Financtal Responsibi|ity Program. are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

El Joint and Several

Defendant and §',`o-Defendant Names, Case Numbers (inc|uding defendant number), Total Amount, Joint and Severa| Amount,
and corresponding payee, if appropriate

|Il 'I'he defendant shall pay the cost of prosecution.
Cl The defendant shall pay the following court cost(s): 0-00

Cl Tlie defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: §rl_lassessment, (2) restitution princi al. (3) restitution interest. (4) fine princi a|.
(5) fine interest. (6) community restitution, (7) JV assessment, (8) penalties. and (9,; costs, including cost of prosecution an
court costs.

AO 245| (Rev. l |/|6) .ludgmcnt in a Criminal Case for a l’cii_v Otl`cnse
thci 5 - Probation

 

 

 

ludgnient-I'age __4___ of 6_

DEFENDANT: LESLEY M. MADEWELL
CASE NUMBER¢ OSlO 6787306 CM/ECF Case No. 3:18-PO-00136-SLO
PROBATION

You are hereby sentenced to probation for a term of:

Six Months with conditions

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

placement on probation and at least two periodic drug tests thereatter, as determined by the court.

The above dmg testing condition is suspended, based on the court's determination that you pose a low risk
of future substance abuse. (check ifapplicab!e)

El You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

5. |:| You must comply with the requirements of the Sex OH`ender Registration and Notification Act (42 U.S.C. § 16901, er
seq.) as directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of a qualifying offense. (chccl¢ ifapplrmblc)

El You must participate in an approved program for domestic violencc. (check ifapplimble)

|:l You must make restitution in accordance with l8 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A. and 3664.

(check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

lf this judgment imposes a fine. you must pay in accordance with the Schedule of Payments sheet of thisjudgment.

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments.

5"."~’."‘

."?‘ :'d

"‘)°?°

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page. -

AO 2451 (Rev. l |/lb) judgment in a Criniinal Cnsc for a l’ctty Ofl`ense

 

§th §A -- B[ol_ia|ion ____
judgment _ Page 5 of 6
DEFENDANT= _ LESLEY M. MADEWELL
CASE NUMBER~ oslo 6787306 cM/ECF case No. 3;18-P0-00i36-si.o

STANDARD CONDITlONS OF SUPERVlSlON

As part of your probation, you must comply with the following standard conditions of supervision. Thcse conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep infomied, report to the court about, and bring about improvements in your conduct and condition. ~

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
pemiission front the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
change. lf notifying the probation officer in advance is not possible due to unanticipated circumstances you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pemiit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes iri plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses

you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the
probation officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as
your position or yourjob responsibilities), you must notify the probation officer at least lO days before the change. If
notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

. lf` you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a fireami, ammunition, destructive device. or dangerous weapon (i.e..
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
. informant without first getting the permission of the court.
12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation ofiicer

may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Of`fice Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Ovcrw'ew of Probari'on and

Superi'i'sed Release Condiri'oris. available at: \vww.uscourts.gov.

Defendant's Signature Date

 

AO 2451 (Rcv. l l/|6) Judgmcnt in a Crimiiial Case for a l’ciiy Oii`cnse

 

.§|]ee] § § - Pm]ig]ign §!_iggl§mn .
. Judgment - l’ogc 6
DEFENDANT:
CASE NUMBERZ

SPECIAL CONDITIONS OF SUPERVISION
l. Defendant shall work with Probation Officer to get validly licensed.

2. Defendant shall not drive without a valid license.

of

